SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

934
CAF 10-01548
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF ALICIA DILLARD,
PETITIONER-RESPONDENT,

                      V                                          ORDER

DERRICK HILL, RESPONDENT-APPELLANT.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
RESPONDENT-RESPONDENT.


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR RESPONDENT-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR DERRICKA
W.H.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered April 6, 2010 in a proceeding pursuant to
Family Court Act article 6. The order granted petitioner custody of
the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court